THEAYTORNEY              GENERAL
                             OF'TEXAS




HonorableGeo. H. Sheppard
ColPptmVsr of Publlc'Aooounte
Au&in,     Texae

Dear Sir:                              opinion   190. O-4101
                                       Re: Are penhemntwaving eolutlons
                                           to be olaesifledae halr prep-
                                           aratlom uuder S. B. 470, 47U1
                                           Legislature,Regular Semion?

          Ue aolmowledgereceiptof your requeetfor (~1opinionof tble
Depslment on whether or not permanentwaving eolutloneexe to be olaee%fled
as hair preparationsunder Senate Bill 470, 47th Leglslatare,ReguLar
Seaslon.

        Youadvise us thatpermanentwavlngeolutloneare liquid oh-l-
oals&loh are applied to thehairand thatwhen eoapplled andheated,
thehair'wlllretain the ehape lnwhloh ltwae woundwhem the application
ofheat lemede.

         Senate Bill 470, enpra, is an emendmentto Boaae BIIJ.8, 47th
I&jtilaiiirh,
            RegularSession,d&flnliig,'mimg   other.thln@, the 'term'
         .I( Hors6 Blll 8, supra, is a tax statute. SenateBill 470
*oiS3keflc~
deitiesthe +rm~__..
                 ?oofmetloy"ae meaniagr

            "~*The.teim'oomnetloti~wasused in thle A&$oU meann -'
         rouge (liquid,eml-eolld or solid),llpetlok(liquid,eeaW
         aolld or eolld),feoe powder, face creeme (irrcludln&cleaneing,
         foundati~,vaniahirrg,lassssgearanyo~~eimiLaroFecnato
         be used on the skia), lotlone (hand,face, aud skip inoluding
         aetrlngente),nallpoliih(allklnde) andinmi&ingpre~tlW,
         eyelmhpreparatlone, eyebrowpenclle,eye ehedowing-prepeSati=,
         hair oil, hair tonle end other hair pti?XU'atlone:
                                                          . . . (RI&aeig
         0-1
             *Preparation*is definedby Heb@er .SEbeing:

             "Sonethhing
                      made, equippedor oompemded for a partloular
         purpose.*

         Fmm your request it appears that "permene~twavlngselntloUe"
are subatenoeswhlah are made or oaupomxdedfor tie particalarplvpos0Of
use on thehair.
HonorableGeo.H. Sheppard,Paea 2 (OAlal)



         We are, tierefore,of the op9nlontit the tem%alrprep-
arations*includespenuanentwavingsolntlcnm.

         'Rustingt$attie foregoingfully e.nfswex-8
                                               your inqalry,we
are

                                  Yours very truly

                              AllwfmY-oF~



                              By /a/Rl&ardH. Cooke
                                    BfchardH. cwke
                                          Aaalstant

APPROVRDCCT 18, 19h                APPRomoPmIoIo
                                   COMLTTEE BY /a/ B.W.B.
/a/ &over Sellerf